Title: From Thomas Jefferson to Abner Ritchie, 12 March 1805
From: Jefferson, Thomas
To: Ritchie, Abner


                                                
                            Sir,
                            Washington Mar. 12. 05.
                        

                        Having referred to the Superintendant your letter of Feb. 9. I have recieved from him the answer of which the inclosed is a copy. it appears, as I conjectured in my former letter, that the US. have no interest in the question between the representatives of Byrne. & Beatty, should not intermeddle, but to leave to them to settle their right to the money in their own way. Accept my salutations & respects.
                        
                            Th: Jefferson
                        
                    